


Exhibit 10.3

 

[g71792kki001.jpg]

 

May 27, 2014

 

Ms. Kesa Tsuda

212 35th St.

Hermosa Beach, CA 90254

 

Dear Kesa,

 

On behalf of United Online, Inc. (“United Online” or the “Company”) I am pleased
to confirm our offer for the position of SVP and Chief People Officer reporting
to me subject to Board and/or Compensation Committee approval, the successful
completion of the background check, references and the terms and conditions of
this letter. It is anticipated that you will start on June 16, 2014 (“Start
Date”).

 

Your annual salary will be $250,000.00. You will be eligible for the Company’s
annual incentive bonus the target value of which for the 2014 performance year
will be 50% of your annual base salary prorated for the number of months
employed during the bonus cycle, subject to the terms and conditions of any
bonus plan maintained by the Company, which may require continued employment on
each bonus payment date as a condition of eligibility. The bonus amount for
which you are eligible will be based on a number of factors which may include
some or all of the following, among others: (1) United Online’s performance
(2) your department’s performance and achievements, and (3) your own personal
performance and achievements. The performance criteria for purposes of
determining your actual bonus for each fiscal year, and the target percentage
for purposes of determining your actual bonus for each fiscal year subsequent to
2014, will be established by the Board or the Board’s Compensation Committee.
All bonus eligibility and bonus amount determinations will be at United Online’s
sole discretion and may be subject to change at any time and from time to time.

 

In addition to the cash compensation described above, you will receive a
one-time equity, new hire grant of 27,000 stock options to purchase shares of
United Online common stock (the “Stock Options”), with a per share exercise
price equal to the per share fair market value of our common stock on the grant
date. Your stock options will vest and become exercisable with respect to
(i) thirty-three and one-third percent (33 1/3%) of the option shares in the
first annual installment and (ii) the balance of the option shares in a series
of twenty-four (24) successive equal monthly installments following the first
annual installment. You will also be granted 9,000 restricted stock units
(“RSUs”) vesting in three successive equal annual installments. Your new hire
grants are subject to approval by the respective Compensation Committee of the
Board at its next regularly scheduled meeting following your start date. The
Stock Options and RSUs will be subject to the terms and conditions, including
with respect to vesting and exercise, as set forth in the respective individual
award agreements and the governing stock incentive plan. You will also be
eligible to receive annual long-term incentive grants based on your performance
as determined by the Board and/or the respective Compensation Committee of the
Board pursuant to the terms of the applicable stock incentive plan then
maintained by the Company.

 

1

--------------------------------------------------------------------------------


 

The primary location of your employment will be at the offices of the Company,
located in Woodland Hills, California. However, there may be extensive travel
required to other offices and locations. Your usual and customary business
travel expenses will be reimbursed.

 

You will be eligible to participate in most of United Online benefits programs
on your Start Date. This includes medical, dental, vision, and life insurance.
In addition, you, and your eligible dependents will be eligible for Exec-U-Care
Medical Reimbursement Insurance, which provides an annual benefit of up to
$2,000,000 for eligible out-of-pocket major medical expenses not covered by your
medical, dental or vision plans. You will also be eligible to enroll in the
401(k) Plan and Employee Stock Purchase Plan. The specifics of each plan,
including enrollment dates, will be discussed with you upon your commencement of
employment and again upon being eligible to participate. Finally, you are
eligible under our Amended and Restated Severance Benefit Plan, (see separate
document for details). The benefit programs are subject to change by the Company
from time to time.

 

Your employment with United Online is “at will”, which means that you may resign
at any time with or without notice, and United Online may terminate your
employment or alter your position, duties, compensation, or title with or
without notice. The “at will” nature of all employment with United Online will
not and cannot change except by written authorization by the President and Chief
Executive Officer of United Online.

 

By signing this letter, you represent that, as of your Start Date, you will not
be subject to any restrictions from former employers or otherwise (other than
restrictions on the use of third parties’ confidential information) that would
preclude you from performing your anticipated duties for United Online. To the
extent United Online requests information confirming the accuracy of this
representation; this offer is contingent upon you providing such information to
United Online. This offer of employment is also contingent upon completion of a
background investigation previously authorized by you and execution of standard
employment policies of United Online including the Employee Proprietary
Information and Inventions Agreement.

 

Any representations that may have been made to you, either oral or in writing,
contrary to those contained in this letter are superseded by this offer. If you
accept this offer, this letter (together with the employment policies, including
the Employee Proprietary Information and Inventions Agreement) constitutes the
complete agreement of the terms of your employment.

 

On your Start Date, please report to Human Resources in our Woodland Hills,
California office to complete your new hire paperwork. In compliance with the
Immigration Reform and Control Act of 1986, please provide us with appropriate
documentation demonstrating your work authorization and identification, which
will be verified on your Start Date.

 

[g71792kki002.jpg]

 

2

--------------------------------------------------------------------------------


 

If these terms of employment are acceptable to you, please sign where indicated
below and return this letter to HR by May 30, 2014. Unless you accept this offer
on or before such date, this offer will expire. The HR fax number is
818-287-3013. If you have any questions, please give me a call at 818-287-3511.

 

We look forward to welcoming you as part of the United Online team!

 

Sincerely,

 

 

 

 

 

/s/ Francis Lobo

 

Francis Lobo

 

President and Chief Executive Officer

 

 

 

/s/ Kesa Tsuda

 

5/29/14

Signature of Acceptance

 

Date

 

3

--------------------------------------------------------------------------------
